UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6300


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY DARNELL WARNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge.    (4:04-cr-00016-JLK-RSB-1; 4:11-cv-80378-JLK-
RSB)


Submitted:   June 4, 2012                 Decided:   June 11, 2012


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Darnell Warner, Appellant Pro Se.   Anthony Paul Giorno,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry    Darnell    Warner       seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order     is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)         (2006).              A    certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this      standard         by      demonstrating         that

reasonable       jurists    would     find      that     the       district      court’s

assessment       of   the   constitutional            claims       is    debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that    the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Warner has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3